     Case 4:18-cv-00050-DC-DF Document 1 Filed 10/29/18 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                             PECOS DIVISION

ORLANDO HERNANDEZ,                         §
Individually and On Behalf of All          §
Others Similarly Situated,                 §
                                           §
              Plaintiff,                   §            No. _________________
                                           §
v.                                         §
                                           §        JURY TRIAL DEMANDED
HUNTER TERRELL SOLUTIONS,                  §
LLC,                                       §
                                           §
              Defendant.                   §

                    PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff Orlando Hernandez (referred to as “Plaintiff” or

“Hernandez”) bringing this collective action and lawsuit on behalf of himself and all

other similarly situated employees to recover unpaid overtime wages from Defendant

Hunter Terrell Solutions, LLC (referred to as “Defendant” or “HTS”). In support

thereof, he would respectfully show the Court as follows:

                                    I. Nature of Suit

       1.     Plaintiff’s claims arise under the Fair Labor Standards Act of 1938, 29

U.S.C. §§ 201-219 (“FLSA”).

       2.     The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency and
    Case 4:18-cv-00050-DC-DF Document 1 Filed 10/29/18 Page 2 of 10



general well-being of workers … .” 29 U.S.C. § 202(a). To achieve its humanitarian

goals, the FLSA defines appropriate pay deductions and sets overtime pay, minimum

wage, and recordkeeping requirements for covered employers. 29 U.S.C. §§ 206(a),

207(a), 211(c).

       3.         HTS violated the FLSA by employing Plaintiff and other similarly

situated nonexempt employees “for a workweek longer than forty hours [but refusing

to compensate them] for [their] employment in excess of [forty] hours … at a rate not

less than one and one-half times the regular rate at which [they are or were] employed.”

29 U.S.C. § 207(a)(1).

       4.         HTS violated the FLSA by failing to maintain accurate time and pay

records for Plaintiff and other similarly situated nonexempt employees as required by

29 U.S.C. § 211(c) and 29 C.F.R. pt. 516.

       5.         Plaintiff brings this collective action under 29 U.S.C. § 216(b) on behalf

of himself and all other similarly situated employees to recover unpaid overtime wages.

                                  II. Jurisdiction & Venue

       6.         The Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 216(b) because it arises under the FLSA, a federal statute.

       7.         Venue is proper in this district and division pursuant to 28 U.S.C. §§

1391(b)(1)-(2) because HTS resides in the Pecos Division of the Western District of

Texas and/or a substantial part of the events or omissions giving rise to Plaintiff’s

claims occurred in the Pecos Division of the Western District of Texas.


                                             -2-
    Case 4:18-cv-00050-DC-DF Document 1 Filed 10/29/18 Page 3 of 10



                                          III. Parties

       8.      Orlando Hernandez is an individual who resides in Somervell County,

Texas and who was employed by HTS during the last three years.

       9.      Hunter Terrell Solutions, LLC is a Texas limited liability company that

may be served with process by serving its registered agent: Nathan G. Hunter, at 1495

CR 419, Nemo, Texas 76070. Alternatively, if the registered agent of Hunter Terrell

Solutions, LLC cannot with reasonable diligence be found at the company’s registered

office, Hunter Terrell Solutions, LLC may be served with process by serving the Texas

Secretary of State pursuant to TEX. BUS. ORG. CODE § 5.251 and TEX. CIV. PRAC. &

REM. CODE § 17.026.

       10.     Whenever it is alleged that HTS committed any act or omission, it is

meant that company’s officers, directors, vice-principals, agents, servants or employees

committed such act or omission and that, at the time such act or omission was

committed, it was done with the full authorization, ratification or approval of HTS or

was done in the routine and normal course and scope of employment of the company’s

officers, directors, vice-principals, agents, servants or employees.

                                          IV. Facts

       11.     HTS is an oil and gas servicing company; it does business in the

territorial jurisdiction of this Court.

       12.     HTS employed Plaintiff as a flowback operator from December 2017 to

September 2018.



                                             -3-
    Case 4:18-cv-00050-DC-DF Document 1 Filed 10/29/18 Page 4 of 10



       13.    Though HTS misclassified Plaintiff as an independent contractor, HTS

acted as Plaintiff’s employer.

       14.    During Plaintiff’s employment with HTS, he was required to drive to

HTS’s customer’s drill sites and work on the flowback equipment, used in drilling

operations, working twelve (12) hours or more each shift, until the job was done.

       15.    Plaintiff’s duties did not differ substantially from the duties of

traditionally nonexempt hourly workers.

       16.    During Plaintiff’s employment with HTS, he was engaged in commerce

or the production of goods for commerce.

       17.    During Plaintiff’s employment with HTS, the company had employees

engaged in commerce or in the production of goods for commerce.

       18.    During Plaintiff’s employment with HTS, the company had employees

handling, selling or otherwise working on goods or materials that had been moved in

or produced for commerce by others.

       19.    During Plaintiff’s employment with HTS, the company had an annual

gross volume of sales made or business done of at least $500,000.

       20.    HTS paid Plaintiff on a day-rate basis.

       21.    During Plaintiff’s employment with HTS, he regularly worked in excess

of forty hours per week.

       22.    HTS knew or reasonably should have known that Plaintiff worked in

excess of forty hours per week.


                                          -4-
    Case 4:18-cv-00050-DC-DF Document 1 Filed 10/29/18 Page 5 of 10



        23.   HTS did not pay Plaintiff overtime “at a rate not less than one and one-

half times the regular rate at which he [was] employed.” 29 U.S.C. § 207(a)(1).

        24.   Instead, HTS pays flowback operators, including Plaintiff, a flat sum for

each day’s work regardless of the number of hours they worked in a workweek. See, 29

C.F.R. § 778.112 (day-rate workers entitled to additional overtime premium).

        25.   In other words, HTS paid Plaintiff for his overtime at a rate less than

one and one-half times the regular rate at which he was employed in violation of the

FLSA.

        26.   HTS knew or reasonably should have known that Plaintiff was not

exempt from the overtime provisions of the FLSA.

        27.   HTS failed to maintain accurate time and pay records for Plaintiff as

required by 29 U.S.C. § 211(c) and 29 C.F.R. pt. 516.

        28.   HTS knew or showed a reckless disregard for whether its pay practices

violated the FLSA.

        29.   HTS is liable to Plaintiff for his unpaid overtime wages, liquidated

damages and attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).

        30.   All flowback operators employed by HTS are similarly situated to

Plaintiff because they (1) have similar job duties; (2) regularly work in excess of forty

hours per week; (3) are not paid overtime for the hours they work in excess of forty per

week as required by 29 U.S.C. § 207(a)(1) and (4) are entitled to recover their unpaid




                                          -5-
    Case 4:18-cv-00050-DC-DF Document 1 Filed 10/29/18 Page 6 of 10



overtime wages, liquidated damages and attorneys’ fees and costs from HTS pursuant

to 29 U.S.C. § 216(b).

        V. Count One—Failure To Pay Overtime in Violation of 29 U.S.C. § 207(a)

        31.   Plaintiff adopts by reference all of the facts set forth above. See, FED.

R. CIV. P. 10(c).

        32.   During Plaintiff’s employment with HTS, he was a nonexempt

employee.

        33.   As a nonexempt employee, HTS was legally obligated to pay Plaintiff

“at a rate not less than one and one-half times the regular rate at which he [was]

employed[]” for the hours that he worked over forty in a workweek. 29 U.S.C. §

207(a)(1).

        34.   HTS did not pay Plaintiff overtime “at a rate not less than one and one-

half times the regular rate at which he [was] employed.” 29 U.S.C. § 207(a)(1).

        35.   Instead, HTS pays flowback operators, including Plaintiff, a flat sum for

each day’s work regardless of the number of hours they worked in a workweek. See, 29

C.F.R. § 778.112 (day-rate workers entitled to additional overtime premium).

        36.   In other words, HTS paid Plaintiff for his overtime at a rate less than

one and one-half times the regular rate at which he was employed in violation of the

FLSA.




                                         -6-
    Case 4:18-cv-00050-DC-DF Document 1 Filed 10/29/18 Page 7 of 10



       37.    If HTS classified Plaintiff as exempt from the overtime requirements of

the FLSA, he was misclassified because no exemption excuses the company’s

noncompliance with the overtime requirements of the FLSA.

       38.    HTS knew or showed a reckless disregard for whether its pay practices

violated the overtime requirements of the FLSA. In other words, HTS willfully

violated the overtime requirements of the FLSA.

                VI. Count Two—Failure To Maintain Accurate Records in
                         Violation of 29 U.S.C. § 211(c)

       39.    Plaintiff adopts by reference all of the facts set forth above. See, FED.

R. CIV. P. 10(c).

       40.    The FLSA requires employers to keep accurate records of hours worked

by and wages paid to nonexempt employees. 29 U.S.C. § 211(c); 29 C.F.R. pt. 516.

       41.    In addition to the pay violations of the FLSA described above, HTS also

failed to keep proper time and pay records as required by the FLSA.

                     VII. Count Three—Collective Action Allegations

       42.    Plaintiff adopts by reference all of the facts set forth above. See, FED.

R. CIV. P. 10(c).

       43.    On information and belief, other employees have been victimized by

HTS’s violations of the FLSA identified above.

       44.    These employees are similarly situated to Plaintiff because, during the

relevant time period, they held similar positions, were compensated in a similar manner



                                         -7-
    Case 4:18-cv-00050-DC-DF Document 1 Filed 10/29/18 Page 8 of 10



and were denied overtime wages at one and one-half times their regular rates for hours

worked over forty in a workweek.

        45.   HTS’s policy or practice of failing to pay overtime compensation is a

generally applicable policy or practice and does not depend on the personal

circumstances of the putative class members.

        46.   Since, on information and belief, Plaintiff’s experiences are typical of the

experiences of the putative class members, collective action treatment is appropriate.

        47.   All employees of HTS, regardless of their rates of pay, who were paid at

a rate less than one and one-half times the regular rates at which they were employed

for the hours that they worked over forty in a workweek are similarly situated.

Although the issue of damages may be individual in character, there is no detraction

from the common nucleus of liability facts. The Class is therefore properly defined as:

              All flowback operators and other employees employed by HTS
              during the last three years that were improperly paid on a day-
              rate basis.

        48.   HTS is liable to Plaintiff and the other flowback operators for the

difference between what it actually paid them and what it was legally obligated to pay

them.

        49.   Because HTS knew and/or showed a reckless disregard for whether its

pay practices violated the FLSA, the company owes Plaintiff and the other flowback

operators their unpaid overtime wages for at least the last three years.




                                          -8-
    Case 4:18-cv-00050-DC-DF Document 1 Filed 10/29/18 Page 9 of 10



       50.    HTS is liable to Plaintiff and the other flowback operators in an amount

equal to their unpaid overtime wages as liquidated damages.

       51.    HTS is liable to Plaintiff and the other flowback operators for their

reasonable attorneys’ fees and costs.

       52.    Plaintiff has retained counsel who are well versed in FLSA collective

action litigation and who are prepared to litigate this matter vigorously on behalf of

him and all other putative class members.

                                        VIII. Jury Demand

       53.    Plaintiff demands a trial by jury.

                                           IX. Prayer

       54.    Plaintiff prays for the following relief:

                  a. an order allowing this action to proceed as a collective action
                     under 29 U.S.C § 216(b);

                  b. judgment awarding Plaintiff and the other flowback operators all
                     unpaid overtime compensation, liquidated damages, attorneys’
                     fees and costs;

                  c. prejudgment interest at the applicable rate;

                  d. postjudgment interest at the applicable rate;

                  e. incentive awards for any class representative(s); and

                  f. all such other and further relief to which Plaintiff and the other
                     flowback operators may show themselves to be justly entitled.




                                           -9-
   Case 4:18-cv-00050-DC-DF Document 1 Filed 10/29/18 Page 10 of 10



                                           Respectfully submitted,
                                           MOORE & ASSOCIATES

                                           By:
                                                 Melissa Moore
                                                 State Bar No. 24013189
                                                 Curt Hesse
                                                 State Bar No. 24065414
                                                 Lyric Center
                                                 440 Louisiana Street, Suite 675
                                                 Houston, Texas 77002
                                                 Telephone: (713) 222-6775
                                                 Facsimile: (713) 222-6739

                                           ATTORNEYS FOR PLAINTIFF
                                           ORLANDO HERNANDEZ

Of Counsel:

Bridget Davidson
State Bar No. 24096858
MOORE & ASSOCIATES
Lyric Center
440 Louisiana Street, Suite 675
Houston, Texas 77002
Telephone: (713) 222-6775
Facsimile: (713) 222-6739




                                  - 10 -
